***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        DARRYL CRENSHAW v. COMMISSIONER
                 OF CORRECTION
                    (AC 44915)
                        Prescott, Elgo and Seeley, Js.

                                    Syllabus

The petitioner, who had been convicted of the murder, assault and kidnap-
     ping of the victim, sought a writ of habeas corpus. He claimed that his
     trial counsel, M, rendered deficient performance by failing to present
     a specific theory of defense to establish that the petitioner lacked the
     intent to cause the victim’s death. The petitioner had driven to a nail
     salon parking lot where he met the victim, whom he had recently begun
     dating. The petitioner punched the victim in the face as she entered his
     car and punched her in the face a second time as they drove away. F,
     who was in his car in the parking lot at the time, witnessed both punches.
     The petitioner later gave the police a statement in which he admitted
     that he would choke the victim when he became angry. A state medical
     examiner, C, concluded that the victim had been strangled and had
     suffered blunt force trauma to her head and neck but was unable to
     say whether the head injury or strangulation caused her death. C stated
     that a person with the victim’s strangulation injury could have survived
     and that it was possible that the victim did not lose consciousness
     immediately after the infliction of the head injury but could have survived
     for up to ten hours. At the habeas trial, the state’s chief medical examiner,
     G, agreed with C as to the cause and manner of the victim’s death but
     could not rule out the possibility that her head injuries were caused by
     later trauma to the same area of the head. Although M testified that his
     strategy was to present a cohesive defense that accounted for all of
     the evidence and showed that the petitioner lacked the intent to kill
     regardless of which injury caused the victim’s death, the petitioner
     claimed that M rendered deficient representation because the only rea-
     sonable strategy was to advocate that the two punches were the cause
     of death insofar as they created a temporal distance between the fatal
     act and the victim’s death that he could have relied on to demonstrate
     lack of intent. The petitioner further claimed that M never recognized
     or focused on the punches as being the cause of the victim’s death and
     that he did not understand the relevant medical and forensic science.
     Held:
1. The habeas court did not abuse its discretion in denying the petitioner
     certification to appeal from the judgment denying his petition for a writ
     of habeas corpus; the petitioner failed to demonstrate that his claims
     involved issues that were debatable among jurists of reason, that a court
     could resolve them in a different manner or that the questions were
     adequate to deserve encouragement to proceed further.
2. The habeas court properly determined that the petitioner failed to establish
     that M rendered constitutionally deficient performance regarding the
     two punch defense theory or that he failed to prepare sufficiently for
     trial, learn the relevant forensic science and adequately cross-examine
     witnesses:
    a. M presented a comprehensive, objectively reasonable theory of defense
    that addressed all the evidence at trial and focused on the petitioner’s
    lack of intent to cause the victim’s death: instead of relying exclusively
    on the punches in the parking lot as being the cause of death, M accounted
    for evidence that the two punch theory did not address, the most
    important of which was that strangulation, as C testified, was just as
    plausible as the cause of death as a head injury; moreover, M’s decision
    not to link the victim’s head injury to the punches in the parking lot was
    supported by the testimony of C and G, who stated that the victim may
    have experienced a lucid period before dying as a result of the head
    injury and, thus, that the fatal injury could have been inflicted later, after
    the parking lot incident; furthermore, M’s defense strategy encompassed
    the general principle of lack of intent behind the two punch theory, as
    M testified that punching someone does not equate with an intent to kill
    and asserted during cross-examination of C and in closing argument to
  the jury that the possibility that the victim experienced a lucid period
  before dying as a result of the head injury demonstrated that the peti-
  tioner lacked the specific intent to cause her death.
  b. The record supported the habeas court’s finding that M sufficiently
  understood the medical science at issue, adequately prepared for trial
  and presented a well thought out theory of defense: contrary to the
  petitioner’s contention that M had ‘‘no idea’’ about certain medical princi-
  ples and was unfamiliar with much of the forensic science underlying
  his defense, M’s testimony, which the court credited, demonstrated that
  he familiarized himself with the relevant medical science by meeting
  with C twice and taking notes and focusing on understanding what was
  being discussed before brainstorming with legal colleagues and deciding
  how to utilize C’s testimony; moreover, although M did not ask C at
  trial whether an individual could experience a lucid interval following
  strangulation and then die, that did not compel an inference that M did
  not understand the medical science, and it was reasonable to present a
  theory of defense that relied not on the punches in the parking lot but,
  rather, accounted for strangulation and head trauma, both of which C
  and G agreed could have caused the victim’s death; furthermore, M’s
  decision to impeach F’s testimony was not unreasonable, as the petitioner
  claimed, as M’s inquiry about F’s statement to the police that he saw
  one punch before changing his story to say that he saw two punches
  was an attempt by M to lower the number of punches that occurred so
  as to bolster the defense of lack of intent.
        Argued May 23—officially released September 13, 2022

                           Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Chaplin, J.; judgment denying the
petition; thereafter, the court denied the petition for
certification to appeal, and the petitioner appealed to
this court. Appeal dismissed.
  David R. Kritzman, for the appellant (petitioner).
   Alessandra M. Santacroce, certified legal intern, with
whom were Michele C. Lukban, senior assistant state’s
attorney, and, on the brief, Sharmese L. Walcott, state’s
attorney, and Angela R. Macchiarulo, senior assistant
state’s attorney, for the appellee (respondent).
                           Opinion

  SEELEY, J. The petitioner, Darryl Crenshaw, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court (1) abused its discretion
in denying his petition for certification to appeal, and
(2) improperly concluded that he failed to establish
that his trial counsel’s performance was constitutionally
deficient. We disagree and, accordingly, dismiss the
appeal.
   The following facts and procedural history, as set
forth by our Supreme Court in the petitioner’s direct
appeal from his conviction or found by the habeas court,
are relevant to our resolution of this appeal. ‘‘In June
or July, 2008, the victim began dating the [petitioner].
. . . On August 7, 2008, at approximately 5:15 p.m., the
victim arrived at the house of Shavonne Coachman, a
friend . . . [and] . . . they drove together to Supreme
Clientele, a beauty salon (salon) . . . . Shortly there-
after, the [petitioner] arrived at the salon, and the victim
went outside. A patron of the salon, Timothy Freeman,
who was sitting in his car in the parking lot, saw the
[petitioner] and the victim flail their arms as they
argued. . . . After the victim entered the [petitioner’s]
vehicle, the [petitioner] punched her in the face and
proceeded to drive away. Freeman described the inci-
dent as a sucker [punch] . . . . As the [petitioner]
drove away, he punched the victim in the face a second
time. By the time Coachman ran to the front door of
the salon, the [petitioner] and victim were gone. . . .
The victim never came back [to the salon].
   ‘‘At around 6 or 7 p.m. that evening, the [petitioner
and the victim] went to the apartment of Eruverto Flo-
res, [the boyfriend of Elisa Astacio, the victim’s friend
and coworker] . . . . The victim had a blood clot in
her eye, the inside of her left eye was red and bloodshot,
and the area under her eye was swollen. Flores testified
that it was obvious that the [petitioner] had hit the
victim. . . . Flores testified that the victim was pretty
much sitting [in the apartment] with her head down
. . . not really interacting with anybody, just sitting
there. She did not participate in the conversation. About
fifteen or twenty minutes later, the [petitioner] and the
victim left together. . . .
   ‘‘Between 2 and 3 a.m. on August 8, 2008, the [petition-
er’s] next door neighbor, Guy Maynard, saw the [peti-
tioner] pull up in his vehicle to the front of the [petition-
er’s] residence . . . . Maynard testified that, after the
car stopped and the lights went off, the [petitioner] got
out and . . . walked around the front of the car to the
[passenger] side, where he opened the door and picked
up somebody out of the front seat of the car. The [peti-
tioner] cradled the individual like you would hold a
child, with both arms underneath, and [c]arried [her
toward] the front of the house. Maynard could tell that
the person being carried was slight and African-Ameri-
can, and he believed the person was probably a female.
. . . The [petitioner] carried the person into his apart-
ment. After some time had passed, Maynard saw the
flickering of lights from a television in the [petitioner’s]
apartment. Maynard did not hear any screaming or
arguing. . . .
  ‘‘Later, during the early morning hours of August 8,
Astacio received a call from the [petitioner] after she
arrived at work. The [petitioner] informed Astacio that
he had fucked up and that he and the victim had gotten
into an argument during which he slapped her . . . .
[T]he [petitioner] said that the victim could not come
to work that day and asked her to make up an excuse
for the victim. . . . After this conversation . . .
Coachman told Astacio what had occurred at the salon.
Coachman then called the victim’s parents, who
reported to the police that the victim had been kid-
napped.
  ‘‘At approximately 9 or 10 a.m. that same day, the
[petitioner] met [Teosha Sease, a woman he had
planned a date with for that day] and brought her to
Six Flags [New England amusement park in Agawam,
Massachusetts]. At one point while they were at Six
Flags, the [petitioner] became upset and exclaimed that
he saw [the victim’s] face and she wasn’t breathing.
When Sease asked the [petitioner] what he was talking
about, he stated that he’s not a murder[er]; he’s a good
person . . . . The [petitioner] and Sease remained at
[Six Flags] until 10 or 10:30 p.m., when Torchy Colvin,
an acquaintance of the [petitioner], came to pick them
up. . . . The [petitioner] told Colvin and Sease that
they could take any of his possessions from his house
because he was going south to live with family mem-
bers. . . .
   ‘‘On August 10, 2008, the police executed a search
warrant for the [petitioner’s] residence. They discov-
ered the victim’s body in one of the bedrooms. Blood-
like stains were found on a laundry basket in the bed-
room, a bath towel and several articles of clothing,
including on a pair of denim shorts. One of the victim’s
fake nail[s] was missing, and a fingernail was broken.
Subsequent forensic analysis revealed that the [petition-
er’s] blood was found under the victim’s fingernails
. . . . In addition, the victim’s blood was found in the
front passenger side of the [petitioner’s] vehicle.
  ‘‘An autopsy revealed that the victim had suffered a
variety of injuries, including trauma to the head, scalp,
arms, left eye and abdomen, indicative of direct injuries
to those areas. The victim also had abrasions on her
neck, consistent with fingernail marks, and evidence
of petechial hemorrhaging in the membranes of her
eyes and gums. [Harold Wayne Carver II, the] chief
medical examiner concluded that the victim had been
strangled and also had suffered blunt force trauma to
her head and neck. He also concluded that the victim
was alive when these injuries were inflicted. . . .
   ‘‘The police ultimately found the [petitioner] living
under an alias in Mexico. After the [petitioner] was
extradited to the United States from Mexico, he pro-
vided a sworn statement in which he described the
circumstances leading up to the victim’s death. He
stated that the victim had made him jealous and that
he pushed her during an argument. He stated that he
slapped the victim while they were lying on his bed.
When the victim said please, [n]o, he said: [Y]ou got a
man at home to take care of you, why are you runnin[g]
around. He stated that he grabbed her by the neck and
choked her. [The petitioner stated that he] choked and
slapped her every time [he] got mad. [He] would choke
her hard [and] then stop. [He] would get angry again
and continue to choke her. He then said that the victim
got tired and went to bed, and that he slept on the
couch. The next morning, the victim would not wake
up, but the [petitioner] felt her pulse and thought she
was alive. The [petitioner] explained that he then went
to Six Flags, and, when he returned, the victim was
barely breathing. The [petitioner] said that he propped
her head up and laid her down in the bed, [but that]
she wasn’t breathing. He then took off her clothes and
tucked her into bed, just hoping she would wake up.
He believed that the victim had died from suffocation.
Although it is uncontested that the [petitioner caused]
the victim’s death, the [petitioner] claimed that the vic-
tim’s death was accidental.’’ (Footnotes omitted; inter-
nal quotation marks omitted.) State v. Crenshaw, 313
Conn. 69, 72–79, 95 A.3d 1113 (2014).
   The habeas court in its memorandum of decision
denying the petition noted: ‘‘The record reveals that
. . . Carver testified at the petitioner’s criminal trial
. . . that he could not say which injury [the strangula-
tion or a head injury] caused [the victim’s] death, and
that either of the two injuries individually could have
been the cause. He also testified that a person with the
[victim’s] head injury may or may not immediately lose
consciousness and could survive two to ten hours
between the infliction of lethal head trauma and death.
. . . Carver set forth three possible scenarios following
the infliction of the [victim’s] head trauma, if it was the
head trauma that caused her death: (1) the [victim] did
not immediately lose consciousness but lost conscious-
ness later; (2) the [victim] lost consciousness, regained
consciousness and lapsed back into unconsciousness
as the swelling and blood accumulation accrued; or (3)
the [victim] became unconscious immediately and did
not wake up. . . . Carver could not testify as to which
of the scenarios occurred in this case. Carver also testi-
fied that a person with the [victim’s] strangulation injury
could survive.’’ At no point was Carver asked whether
he believed the two punches inflicted by the petitioner
at the salon parking lot were the definitive cause of the
head injuries.
   The petitioner was charged with murder in violation
of General Statutes § 53a-54a (a), assault in the third
degree in violation of General Statutes § 53a-61 (a) (1),
and two counts of kidnapping in the second degree in
violation of General Statutes § 53a-94 (a). On October
6, 2010, following a jury trial, the petitioner was con-
victed on all counts. On direct appeal, our Supreme
Court reversed the trial court’s judgment as to one of
the two kidnapping convictions and remanded the case
for resentencing. See State v. Crenshaw, supra, 313
Conn. 72, 98–99. On remand, the trial court vacated the
sentence on one of the two kidnapping counts, rendered
judgment of acquittal on that count and imposed a total
effective sentence of seventy-eight years of incarcera-
tion. State v. Crenshaw, 172 Conn. App. 526, 528–29,
161 A.3d 638, cert. denied, 326 Conn. 911, 165 A.3d
1252 (2017).
   The petitioner commenced this habeas action in 2016,
alleging, among other claims, ineffective assistance of
his criminal trial counsel, Robert Meredith.1 The habeas
court conducted a trial on January 14 and 15, 2020,
during which the petitioner presented the testimony of
Meredith, James R. Gill, Carver’s successor as the state’s
chief medical examiner, and Brian Carlow, an attorney
whom the petitioner presented as a legal expert. On
June 28, 2021, the habeas court, Chaplin, J., issued a
memorandum of decision in which it denied the peti-
tioner’s habeas petition. The petitioner subsequently
filed a petition for certification to appeal, which the
court also denied. This appeal followed. Additional facts
and procedural history will be set forth as necessary.
                             I
   The petitioner first claims that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal from the denial of his petition. We dis-
agree.
   We begin by reciting the governing legal principles.
‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the [disposition] of his [or her] petition for
habeas corpus only by satisfying the two-pronged test
enunciated by our Supreme Court in Simms v. Warden,
229 Conn. 178, 640 A.2d 601 (1994), and adopted in
Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126
(1994). First, he [or she] must demonstrate that the
denial of his [or her] petition for certification consti-
tuted an abuse of discretion. . . . Second, if the peti-
tioner can show an abuse of discretion, he [or she] must
then prove that the decision of the habeas court should
be reversed on its merits. . . .
  ’’To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . .
   ’’In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by [our Supreme
Court] for determining the propriety of the habeas
court’s denial of the petition for certification.’’ (Internal
quotation marks omitted.) Whistnant v. Commissioner
of Correction, 199 Conn. App. 406, 414–15, 236 A.3d
276, cert. denied, 335 Conn. 969, 240 A.3d 286 (2020).
   For the reasons set forth in part II of this opinion,
we conclude that the petitioner has failed to demon-
strate that his claims involve issues that are debatable
among jurists of reason, that a court could resolve the
issues in a different manner, or that the questions he
raised are adequate to deserve encouragement to pro-
ceed further. Thus, we further conclude that the habeas
court did not abuse its discretion in denying the petition
for certification of appeal.
                             II
  We now turn to the petitioner’s substantive claim on
appeal. The petitioner asserts that the habeas court
improperly concluded that he failed to establish that
his trial counsel’s performance was constitutionally
deficient. Specifically, the petitioner alleges that Mere-
dith was ineffective because he failed (1) to recognize
and present a specific theory of defense, and (2) to
prepare adequately for trial, learn the relevant forensic
science, and adequately examine the expert and fact
witnesses. We conclude that the court properly deter-
mined that the petitioner failed to establish that Mere-
dith’s performance was constitutionally deficient.
   We first set forth our standard of review and the
relevant legal principles. ‘‘Our standard of review of a
habeas court’s judgment on ineffective assistance of
counsel claims is well settled. In a habeas appeal, this
court cannot disturb the underlying facts found by the
habeas court unless they are clearly erroneous, but our
review of whether the facts as found by the habeas court
constituted a violation of the petitioner’s constitutional
right to effective assistance of counsel is plenary.’’
(Internal quotation marks omitted.) Humble v. Com-
missioner of Correction, 180 Conn. App. 697, 703–704,
184 A.3d 804, cert. denied, 330 Conn. 939, 195 A.3d
692 (2018).
   ‘‘[I]t is well established that [a] criminal defendant
is constitutionally entitled to adequate and effective
assistance of counsel at all critical stages of criminal
proceedings. . . . This right arises under the sixth and
fourteenth amendments to the United States constitu-
tion and article first, § 8, of the Connecticut constitu-
tion. . . . It is axiomatic that the right to counsel is the
right to the effective assistance of counsel.’’ (Citations
omitted; internal quotation marks omitted.) Gaines v.
Commissioner of Correction, 306 Conn. 664, 677–78,
51 A.3d 948 (2012).
   ‘‘To succeed on a claim of ineffective assistance of
counsel, a habeas petitioner must satisfy the two-
pronged test articulated in Strickland v. Washington,
[466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984)]. Strickland requires that a petitioner satisfy
both a performance prong and a prejudice prong. To
satisfy the performance prong, a claimant must demon-
strate that counsel made errors so serious that counsel
was not functioning as the counsel guaranteed . . . by
the [s]ixth [a]mendment. . . . To satisfy the prejudice
prong, a claimant must demonstrate that there is a rea-
sonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have
been different. . . . Because both prongs . . . must
be established for a habeas petitioner to prevail, a court
may dismiss a petitioner’s claim if he fails to meet either
prong.’’ (Citation omitted; internal quotation marks
omitted.) Jordan v. Commissioner of Correction, 197
Conn. App. 822, 830, 234 A.3d 78 (2020), aff’d, 341 Conn.
279, 267 A.3d 120 (2021).2
   In order for a petitioner to prevail on a claim of
ineffective assistance on the basis of deficient perfor-
mance, he must show that, ‘‘considering all of the cir-
cumstances, counsel’s representation fell below an
objective standard of reasonableness as measured by
prevailing professional norms.’’ (Internal quotation
marks omitted.) Meletrich v. Commissioner of Correc-
tion, 332 Conn. 615, 627, 212 A.3d 678 (2019). ‘‘In any
case presenting an ineffectiveness claim, the perfor-
mance inquiry must be whether counsel’s assistance
was reasonable considering all the circumstances. Pre-
vailing norms of practice as reflected in American Bar
Association standards and the like, e.g., ABA Standards
for Criminal Justice . . . are guides to determining
what is reasonable, but they are only guides. No particu-
lar set of detailed rules for counsel’s conduct can satis-
factorily take account of the variety of circumstances
faced by defense counsel or the range of legitimate
decisions regarding how best to represent a criminal
defendant. Any such set of rules would interfere with
the constitutionally protected independence of counsel
and restrict the wide latitude counsel must have in
making tactical decisions. . . . Strickland v. Washing-
ton, supra, 466 U.S. 688–89.’’ (Internal quotation marks
omitted.) State v. Santiago, 213 Conn. App. 358, 367–68,
277 A.3d 924 (2022), petition for cert. filed (Conn. July
5, 2022) (No. 220104).
   ‘‘[J]udicial scrutiny of counsel’s performance must
be highly deferential. It is all too tempting for a defen-
dant to second-guess counsel’s assistance after convic-
tion or adverse sentence, and it is all too easy for a
court, examining counsel’s defense after it has proved
unsuccessful, to conclude that a particular act or omis-
sion of counsel was unreasonable . . . . A fair assess-
ment of attorney performance requires that every effort
be made to eliminate the distorting effects of hindsight,
to reconstruct the circumstances of counsel’s chal-
lenged conduct, and to evaluate the conduct from coun-
sel’s perspective at the time. Because of the difficulties
inherent in making the evaluation, a court must indulge
a strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance;
that is, the [petitioner] must overcome the presump-
tion that, under the circumstances, the challenged
action might be considered sound trial strategy.’’
(Emphasis added; internal quotation marks omitted.)
Meletrich v. Commissioner of Correction, 178 Conn.
App. 266, 278, 174 A.3d 824 (2017), aff’d, 332 Conn. 615,
212 A.3d 678 (2019); see also Santiago v. Commissioner
of Correction, supra, 213 Conn. App. 367–68. Indeed,
our Supreme Court has recognized that ‘‘[t]here are
countless ways to provide effective assistance in any
given case. Even the best criminal defense attorneys
would not defend a particular client in the same way.
. . . [A] reviewing court is required not simply to give
[the trial attorney] the benefit of the doubt . . . but to
affirmatively entertain the range of possible reasons
. . . counsel may have had for proceeding as [he] did
. . . .’’ (Internal quotation marks omitted.) Meletrich
v. Commissioner of Correction, supra, 332 Conn. 637.
    At the habeas trial, the petitioner argued that Mere-
dith’s performance was deficient because he had a duty
to raise a defense focused on the lack of specific intent
to cause the death of the victim3 based on what he
labels as the ‘‘two punch theory.’’ This theory is, in
essence, a factual assertion that it was the two punches
at the salon parking lot that caused the victim’s death,
and that, when the victim was at Flores’ apartment, she
experienced a lucid interval and subsequently died from
the consequences of the punches without any further
inflicted injuries. The petitioner argued that advocating
this theory of the cause of death, as opposed to death
by strangulation, was the only objectively reasonable
strategy because it created a temporal distance between
the fatal act and the victim’s death.4 The petitioner fur-
ther contended that this theory permitted the argument
that the punches were the cause of death without any
further infliction of trauma to the victim’s head and that
it ‘‘dovetailed perfectly with the state’s evidence . . . .’’
   According to the petitioner, all of these reasons sup-
ported the argument that he did not intend to cause
the victim’s death, for no reasonable person would
expect two isolated punches to cause a person to die
hours later. The petitioner consequently argued that
Meredith’s failure to present and argue this ‘‘two punch
theory’’ was objectively unreasonable. The petitioner
additionally argued that Meredith’s performance was
deficient because he failed to prepare sufficiently for
trial, learn the relevant forensic science, and adequately
cross-examine the expert and fact witnesses. The peti-
tioner challenges the habeas court’s rejection of these
arguments, which we address in turn.
                            A
   The petitioner first argues that the habeas court
improperly determined that Meredith did not render
deficient performance when he failed to present the
‘‘two punch theory’’ of defense. Specifically, he con-
tends that the ‘‘two punch theory’’ was the only reason-
able strategy for Meredith to have used to demonstrate
that the petitioner did not intend to cause the death of
the victim. We agree with the habeas court’s conclusion
that the petitioner did not meet his burden of demon-
strating that Meredith’s trial strategy was objectively
unreasonable. We conclude that the trial strategy
employed by Meredith, which included establishing the
petitioner’s lack of intent to kill the victim, was sup-
ported by ample tactical justifications and ‘‘falls into
the category of trial strategy or judgment calls that we
consistently have declined to second guess.’’ (Internal
quotation marks omitted.) Crocker v. Commissioner of
Correction, 126 Conn. App. 110, 132, 10 A.3d 1079, cert.
denied, 300 Conn. 919, 14 A.3d 333 (2011). Accordingly,
we conclude that the petitioner’s argument must fail.
   The following additional facts are relevant to our
discussion of this argument. At the habeas trial, ‘‘Mere-
dith testified that his theory of defense was that the
petitioner never intended to kill the victim and that he
developed his theory at trial through [Carver’s] testi-
mony and the petitioner’s statement to the police. He
testified that [Carver’s] testimony helped establish the
petitioner’s lack of intent to kill by corroborating the
petitioner’s statement wherein he indicated that he
would choke the victim before whenever he was angry
and did not have reason to believe that if he choked
her again on a subsequent occasion that she would die
as a result. . . . Meredith [additionally] indicated that,
if the petitioner punched the victim and inflicted the
head injuries without a weapon, it further supported
the [defense] theory that the petitioner did not intend
to kill her. [Meredith] also noted that there was no
evidence of the [victim’s] time of death, the time frame
of the events involving her death was very broad and
a lot of the evidence in the petitioner’s case ‘cut both
ways.’
   ‘‘[Meredith additionally] indicated that his plan was
to put together a cohesive defense to address all of
the variables and use the petitioner’s statement and
physical evidence to demonstrate to the jury that the
petitioner lacked the requisite intent for a murder con-
viction.’’ In other words, Meredith’s overarching strat-
egy was that the petitioner had not intended to kill the
victim, regardless of whether she died from the two
punches in the salon parking lot, strangulation, or any
injury or injuries that had occurred during the relevant
time period. The habeas court found Meredith’s testi-
mony to be credible.
   At the habeas trial, ‘‘[Gill] testified that he agreed
with Carver’s determinations regarding [the] manner
and cause of death. Specifically, he agreed that there
were two distinct injuries, neck compression and head
trauma, and either could have resulted in the victim’s
death. He testified that the three scenarios discussed
at the underlying trial by [Carver] are three equally
plausible explanations for the victim’s death. . . .5
Additionally, he testified that lethal neck compression
would not be followed by a lucid interval.’’ (Footnote
added.) Unlike Carver, Gill testified that the victim’s
head injuries were consistent with the two punches
inflicted at the salon parking lot, but he also could not
rule out the possibility that the injuries were caused by
later trauma to the same area of the head. The court
credited Gill’s testimony.
   The court concluded that the petitioner had failed to
establish that Meredith’s performance was constitution-
ally deficient. Specifically, it determined that it was
clear from Meredith’s ‘‘credible testimony that there
was ample tactical justification for the course he took
in defending the petitioner, and, thus, the petitioner
[had] failed to demonstrate that counsel’s actions were
unreasonable under the facts of this case.’’ We agree.
   At the outset, we note that, on appeal, the petitioner
contends that Meredith’s representation was deficient
because, ‘‘[a]lthough Meredith’s defense was generi-
cally based upon the theory that [the victim] died from
head trauma, [Meredith] never recognized, much less
‘focused’ on, the two punches in the salon parking lot
as the cause of death.’’ The petitioner repeatedly has
argued that the ‘‘two punch theory’’ was ‘‘the best’’
theory of defense.6 We disagree for two principal rea-
sons. First, it reflects a misunderstanding of the appro-
priate standard for determining whether the petitioner
was deprived of his constitutional right to effective
counsel. The test for deficient performance is whether
trial counsel’s strategy was objectively reasonable con-
sidering all of the circumstances; see, e.g., Meletrich v.
Commissioner of Correction, supra, 178 Conn. App.
277–78; and, for the reasons we will set forth, we con-
clude that Meredith’s strategy met this standard. Sec-
ond, the petitioner’s argument rests on a false factual
premise because the record reveals that Meredith in
fact asserted the essence of the ‘‘two punch theory’’ to
the jury while still accounting for other evidence in the
case that the jury reasonably may have credited.
   Meredith’s strategy was objectively reasonable
because it was, as he explained in his testimony, a
cohesive defense that addressed all of the evidence in
the criminal trial. Notably, there was additional evi-
dence presented that the ‘‘two punch theory’’ failed to
address, the most important being that strangulation
was just as plausible as the cause of death as a head
injury.7 Instead of relying exclusively on the two
punches in the parking lot as the cause of death, Mere-
dith’s approach accounted for the possibility that the
jury might determine that strangulation was the cause
of death. In his testimony, Meredith reasoned: ‘‘Carver
said that . . . [the victim] could [have] died from stran-
gulation alone or she could [have] survived that strangu-
lation. And [the petitioner’s] statement said . . . I
would choke her before whenever I was mad and she
would never die and this time she did . . . so it shows
a lack of intent because he’s choked her before, and if he
choked her again at a subsequent occasion, he wouldn’t
think or have reason to believe that she would die
because of that.’’8 Accordingly, we conclude that it was
sound trial strategy for Meredith to address Carver’s
testimony that strangulation could have been the cause
of death, rather than to focus exclusively on the ‘‘two
punch theory.’’
   We further conclude that it was reasonable for Mere-
dith to refrain from focusing solely on the punches in the
parking lot as the cause of death because the ‘‘blows’’
to the victim’s head that caused the fatal injury could
have taken place at some other point, and, thus, he
developed a tactical strategy that ‘‘cover[ed] any hit.’’
Meredith’s belief that there may have been additional
‘‘blows’’ or violence following the parking lot incident
was well founded. Carver and Gill testified that it was
possible that the victim experienced a lucid state follow-
ing the head trauma. Additionally, they both testified
that it was equally possible that the victim slipped into
immediate unconsciousness following a fatal blow,
whether that event was or was not the punches in the
salon parking lot. This testimony supports the theory
that the fatal injury could have been inflicted later, after
the incident in the parking lot and, therefore, that the
victim’s death was not caused definitively by the two
punches in the salon parking lot. Thus, Meredith’s strat-
egy was reasonable, regardless of the fact that he
expressly did not link the two punches in the salon
parking lot to the head injury.
  Furthermore, as the respondent, the Commissioner
of Correction, has pointed out in his brief, the strategy
that Meredith set forth at the criminal trial encompassed
the general principle behind the ‘‘two punch theory,’’
that is, the petitioner lacked the intent to cause the
death of the victim. In Meredith’s testimony, which the
habeas court found to be credible, he stated that his
‘‘theory of defense was that, in a broad sense, that [the
petitioner] never intended to kill [the victim]. Period.’’
Meredith recognized the factual significance of the
punches that had occurred in the salon parking lot
and accounted for them in his defense strategy. He
explained at the habeas trial, ‘‘if [the petitioner]
punched her and inflicted those wounds, then just
[because] you punch someone doesn’t mean you are
gonna kill them.’’ In fact, in his cross-examination of
Carver and in his closing statement to the jury, Meredith
asserted the essence of the ‘‘two punch theory,’’ that
is, the possibility that the victim, after having been
punched in the head, experienced some sort of lucid
period before dying as a result of the head injury, in
an effort to demonstrate the absence of the specific
intent to cause the victim’s death.
   The most instructive example of Meredith’s referring
to the underpinnings of the ‘‘two punch theory’’ was a
hypothetical question he posed to Carver during his
cross-examination: ‘‘Now, let me ask you this. Was your
autopsy consistent with the following scenario, some-
one complaining of a headache, closing their eyes, rock-
ing back and forth on the Thursday evening . . . hav-
ing incurred a head injury, as you found, and then being
subsequently found [deceased] on Sunday and then
brought to your facility sometime Sunday . . . incur-
ring the head injury on Thursday, complaining about a
headache and dizziness on the Thursday evening—is
your autopsy consistent with that scenario?’’ Carver
responded, ‘‘[t]here’s nothing inconsistent about it.’’
   Although Meredith did not reference any punches in
the hypothetical, he did so in his closing argument to
the jury with the following statements: ‘‘[The petitioner]
didn’t know what type of injury had happened when
he had punched [the victim] in the head [at the salon
parking lot]; he didn’t know . . . . He doesn’t know
what caused her to fall into this death. He’s not like . . .
Carver; he doesn’t know when a head injury happens.
In his mind, he probably punched her, that’s not going
to kill someone . . . . He can’t process what he did to
[the victim]. He can’t understand what happened to [the
victim] because he doesn’t know how him hitting her
like he did ended up in her dying.’’ In his closing
remarks, Meredith also reminded the jury of the hypo-
thetical question he had asked Carver: ‘‘Now, pay atten-
tion to the hypothetical question I asked of [Carver] on
cross-examination; please pay attention to that because
that will help you determine whether or not [the peti-
tioner’s] story was credible or not.’’
   In summary, we agree with the habeas court’s conclu-
sion that the petitioner failed to demonstrate that Mere-
dith’s performance was constitutionally deficient. The
petitioner is tasked with overcoming the presumption
that Meredith’s decisions were objectively reasonable,
and he can successfully do so only by demonstrating
that there was no ‘‘tactical justification for the course
taken.’’ (Internal quotation marks omitted.) Zachs v.
Commissioner of Correction, 205 Conn. App. 243, 256,
257 A.3d 423, cert. denied, 338 Conn. 909, 258 A.3d 1279
(2021). Meredith developed and presented a theory of
defense, which focused on the petitioner’s lack of intent
to cause the victim’s death, that was comprehensive
and objectively reasonable, despite Meredith’s decision
not to exclusively argue that the punches in the parking
lot were the cause of death. The fact that Meredith did
not present the lack of specific intent defense in the
precise manner that the petitioner now prefers9 does
not dictate a conclusion that Meredith’s performance
was deficient. See, e.g., Ricardo R. v. Commissioner
of Correction, 185 Conn. App. 787, 803–804, 198 A.3d
630 (2018), cert. denied, 330 Conn. 959, 199 A.3d 560
(2019).10 We conclude that the habeas court properly
determined that the petitioner failed to establish defi-
cient performance regarding the ‘‘two punch theory.’’
                            B
   The petitioner next argues that Meredith rendered
deficient performance because he failed to prepare suf-
ficiently for trial, learn the relevant forensic science,
and adequately cross-examine the expert and fact wit-
nesses. Specifically, the petitioner argues that Meredith
(1) failed to understand the medical science relevant
to the case and, consequently, failed to cross-examine
Carver on pertinent issues, and (2) improperly
impeached Freeman, who witnessed the two punches
at the salon parking lot, instead of using him to bolster
the petitioner’s defense. The habeas court found that
Meredith had sufficient understanding of the medical
science and adequately did prepare for, and present, a
‘‘well thought out theory of defense . . . .’’ We con-
clude that these facts are supported by the record, and,
thus, the petitioner’s claim must fail.
   It is well established that ‘‘[i]t is not enough for the
petitioner to simply prove the underlying facts that his
attorney failed to take a certain action. Rather, the
petitioner must prove, by a preponderance of the evi-
dence, that his counsel’s acts or omissions were so
serious that counsel was not functioning as the counsel
guaranteed by the sixth amendment, and as a result, he
was deprived of a fair trial.’’ (Internal quotation marks
omitted.) Henderson v. Commissioner of Correction,
181 Conn. App. 778, 801, 189 A.3d 135, cert. denied,
329 Conn. 911, 186 A.3d 707 (2018). Furthermore, ‘‘[a]n
attorney’s line of questioning on examination of a wit-
ness clearly is tactical in nature. [As such, this] court
will not, in hindsight, second-guess counsel’s trial strat-
egy. . . . The fact that counsel arguably could have
inquired more deeply into certain areas, or failed to
inquire at all into areas of claimed importance, falls
short of establishing deficient performance.’’ (Internal
quotation marks omitted.) Chase v. Commissioner of
Correction, 210 Conn. App. 492, 501, 270 A.3d 199, cert.
denied, 343 Conn. 903, 272 A.3d 199 (2022).
   First, we address the petitioner’s argument that Mere-
dith failed to learn the relevant forensic science in prep-
aration for trial and, as a result, did not cross-examine
Carver properly. The petitioner argues that Meredith
‘‘was unfamiliar with much of the relevant forensic sci-
ence underlying his defense.’’ After our thorough review
of the record, we agree with the habeas court’s conclu-
sion that Meredith ‘‘had sufficient knowledge and
understanding of the pertinent forensic and medical
science evidence . . . .’’
   Despite the petitioner’s statements throughout his
brief that Meredith had ‘‘no idea’’ as to certain medical
principles, the record shows that Meredith simply could
not recall whether he had such knowledge at the time
of the criminal trial.11 Roughly ten years had passed
since Meredith’s representation of the petitioner, and,
‘‘[a]s this court previously has explained, [t]ime inevita-
bly fogs the memory of busy attorneys. That inevitability
does not reverse the Strickland presumption of effec-
tive performance. Without evidence establishing that
counsel’s strategy arose from the vagaries of ignorance,
inattention or ineptitude . . . Strickland’s strong pre-
sumption must stand.’’ (Internal quotation marks omit-
ted.) Coltherst v. Commissioner of Correction, 208
Conn. App. 470, 483, 264 A.3d 1080 (2021), cert. denied,
340 Conn. 920, 267 A.3d 857 (2022).
   Meredith’s testimony, which the habeas court cred-
ited, demonstrated that he took adequate steps to famil-
iarize and educate himself regarding the relevant medi-
cal science. Meredith, along with his cocounsel and a
legal intern, met with Carver twice in preparation for
the trial. Meredith took some notes, but he acknowl-
edged that, during important meetings, he tended to
take fewer notes and instead focused on understanding
what was being discussed. Meredith then ‘‘brain-
storm[ed]’’ with his colleagues and, ultimately, decided
that using Carver’s testimony that the victim may have
died of strangulation was important because it
‘‘matched up’’ with the petitioner’s statement that he
had choked the victim in the past but she always sur-
vived, thus demonstrating a lack of intent to kill.
  Additionally, the petitioner argues that, had Meredith
understood the relevant medical science properly, he
would have focused solely on the two punches at the
salon parking lot to establish the lack of intent defense.
Carver and Gill testified that a person who is choked
to death will not regain consciousness. According to
Carlow, it was more difficult for Meredith to persuade
the jury that the petitioner had not intended to kill the
victim by strangulation. Thus, as Carlow explained at
the habeas trial, ‘‘it was imperative for trial counsel
to know whether or not a lucid interval could occur
following a lethal neck compression [because] it was
easier to argue lack of intent to kill based on two
punches to the [victim’s] head followed by a lucid inter-
val with no further head trauma than choking the [vic-
tim] to death without an intervening lucid interval
because a lucid interval separates the time of death
from the cause of death.’’
   The petitioner is correct that Meredith did not ask
Carver whether an individual could experience a lucid
interval following a strangulation and then die, but we
do not agree that the failure to ask this question compels
an inference that Meredith did not understand the medi-
cal science. We conclude that it was reasonable for
Meredith to present a theory of defense that did not
exclusively rely on the two punches at the salon parking
lot, as we thoroughly discussed in part II A of this
opinion. Furthermore, Meredith’s failure to pursue a
line of inquiry into whether an individual could experi-
ence a lucid interval following a strangulation and then
die does not establish that he did not understand the
medical science. This argument by the petitioner is one
of strategy masquerading as an inadequate preparation
argument, and it therefore must fail.12
   Both medical examiners, Carver at the criminal trial
and Gill at the habeas trial, testified that the cause of
death was either head trauma or strangulation. It was
objectively reasonable, if not crucial, for Meredith to
present a theory of defense that accounted for the vic-
tim’s death under either scenario. Meredith needed to
be prepared to argue to the jury that the petitioner did
not intend to cause the death of the victim, whether she
died by strangulation or from head trauma. Meredith’s
strategic decision to address both possible causes of
death was made after he reviewed the evidence in the
case, including the petitioner’s statement, after he met
with Carver on two occasions, and after he discussed
the case with his colleagues. On the basis of Meredith’s
objectively reasonable defense strategy, we conclude
that the habeas court properly determined that ‘‘Mere-
dith sufficiently understood and investigated the rele-
vant issues and presented a well thought out theory of
defense given the set of factual circumstances in the
petitioner’s underlying criminal trial.’’
    We next address the petitioner’s argument that Mere-
dith’s performance was deficient because he impeached
Freeman, who witnessed the punches in the parking
lot, instead of bolstering his credibility to support the
defense. At the criminal trial, Freeman testified and
‘‘indicated that he was sitting in his car outside of the
salon on August 7, 2008, when he observed a man
‘sucker punch’ a woman twice in the face.’’ At the
habeas trial, Meredith testified that, during his cross-
examination of Freeman, he inquired about Freeman’s
account having changed after Freeman realized that he
knew the victim’s family. Meredith ‘‘indicated [that] he
wanted to draw attention to the fact that Freeman origi-
nally stated that he witnessed the petitioner punch the
[victim] once, and then changed his statement to indi-
cate that he witnessed the petitioner punch the [victim]
twice and that he ‘sucker punched’ her. [Meredith
explained] that his rationale behind impeaching Free-
man on cross-examination was to attempt to lower the
number of punches that occurred because that would
serve to bolster the defense of lack of intent.’’
  Also at the habeas trial, ‘‘Carlow . . . testified that,
rather than impeaching Freeman’s testimony, [Mere-
dith] should have utilized it to bolster the defense by
setting forth a timeline wherein the [victim] was
punched twice by the petitioner, as Freeman testified,
experienced a lucid interval at Flores’ apartment and
subsequently died as a result of the blunt force trauma.’’
The petitioner argues that Meredith’s ‘‘ill-advised strat-
egy to impeach Freeman’s credibility and ability to
observe was the product of inadequate preparation.’’
We disagree.
   First, the only reason the petitioner has put forth
as to why challenging Freeman’s credibility was ‘‘ill-
advised’’ is that Freeman’s testimony supported the
‘‘two punch theory.’’ This appears to be nothing other
than an argument that the ‘‘two punch theory’’ was the
only reasonable defense strategy, and, once again, we
disagree with that contention.
  Second, we note that, when a petitioner is unable to
meet his burden of showing that trial counsel’s strategy
was unreasonable, he is also unlikely to succeed in
arguing that trial counsel’s related cross-examination
was unreasonable. See, e.g., Velasco v. Commissioner
of Correction, 119 Conn. App. 164, 172, 987 A.2d 1031
(attorney’s line of questioning of witness clearly is tacti-
cal in nature and this court will not second-guess coun-
sel’s trial strategy), cert. denied, 297 Conn. 901, 994
A.2d 1289 (2010); see also Ricardo R. v. Commissioner
of Correction, supra, 185 Conn. App. 802 (‘‘[a]lthough
the petitioner, with the benefit of hindsight, may now
prefer that trial counsel had undermined [the witness’]
testimony . . . he fails to sufficiently demonstrate how
the line of questioning [trial counsel] actually pursued
was not part of a sound trial strategy, or how it fell
outside the range of competence displayed by lawyers
with ordinary training and skill in the criminal law’’).13
   In summary, we conclude that the habeas court prop-
erly determined that the petitioner failed to demon-
strate that Meredith’s performance was deficient. In
reaching this decision, we stress that ‘‘[c]ompetent rep-
resentation is not to be equated with perfection.’’ (Inter-
nal quotation marks omitted.) Moye v. Commissioner
of Correction, 168 Conn. App. 207, 218, 145 A.3d 362
(2016), cert. denied, 324 Conn. 905, 153 A.3d 653 (2017).
Consequently, we further conclude that the petitioner
has failed to show that his claim of ineffective assis-
tance of counsel involves issues that are debatable
among jurists of reason, that a court could resolve the
issues in a different manner, or that the issues are ade-
quate to deserve encouragement to proceed further.
Thus, the habeas court did not abuse its discretion in
denying the petition for certification to appeal with
respect to these claims.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The additional claims asserted in the habeas petition were deemed aban-
doned by the habeas court, and the petitioner has not challenged that ruling
on appeal.
   2
     In the present case, the habeas court concluded that the petitioner had
failed to establish that Meredith rendered deficient performance and did
not address the issue of prejudice. See, e.g., Charles v. Commissioner of
Correction, 206 Conn. App. 341, 346–47, 261 A.3d 184 (trial court need not
address both prongs of test set forth in Strickland v. Washington, supra,
466 U.S. 687, when denying habeas petition), cert. denied, 339 Conn. 919,
262 A.3d 139 (2021).
   3
     General Statutes § 53a-54a provides in relevant part: ‘‘(a) A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’ (Emphasis added.)
   4
     This ‘‘temporal distance’’ refers to the fact that the punches at the salon
parking lot occurred in the early evening before the petitioner and the victim
went to Flores’ apartment.
   5
     As noted previously, Carver testified about three possible scenarios that
could have occurred ‘‘following the infliction of the [victim’s] head trauma,
if it was the head trauma that caused her death: (1) the [victim would] not
immediately lose consciousness but [would lose] consciousness later; (2)
the [victim would lose] consciousness, [regain] consciousness and [lapse]
back into unconsciousness as the swelling and blood accumulation accrued;
or (3) the [victim would become] unconscious immediately and . . . not
wake up.’’
   6
     In his appellate brief, the petitioner argues that Meredith’s omission of
the ‘‘two punch theory’’ constituted deficient representation, for it was ‘‘the
best available defense.’’ At oral argument before this court, the petitioner
readily conceded that Meredith did develop and implement a lack of intent
strategy at trial, but he continued to argue that Meredith’s performance was
deficient nonetheless because the ‘‘two punch scenario’’ was ‘‘absolutely’’
and ‘‘by far’’ the ‘‘best’’ theory of defense.
   7
     The additional evidence includes, but is not limited to, the fact that there
were two equally plausible causes of death; the petitioner’s statements to
the police, in which he stated that he choked and hit the victim frequently,
had done so on the night in question, and that he believed the victim died
from suffocation; and the lack of any conclusive time of death.
   8
     Moreover, it was undeniably reasonable, if not critical, for Meredith to
formulate a strategy that accounted for the petitioner’s version of events,
which the jury was exposed to through the admission into evidence of
his statement to the police that he had choked the victim. See Zachs v.
Commissioner of Correction, 205 Conn. App. 243, 262, 257 A.3d 423 (‘‘[w]e
agree with the habeas court’s skepticism as to whether it could ever be
objectively deficient performance for defense counsel to use available facts,
especially the client’s own story, to offer the jury information that, if
accepted, would result in an acquittal on the most serious charge’’ (internal
quotation marks omitted)), cert. denied, 338 Conn. 909, 258 A.3d 1279 (2021).
   9
     The habeas court noted that Carlow had acknowledged that ‘‘it is com-
mon for defense lawyers to differ on theories of defense and how to pursue
them.’’ As stated previously, our Supreme Court has recognized that ‘‘[t]here
are countless ways to provide effective assistance in any given case. Even
the best criminal defense attorneys would not defend a particular client in
the same way.’’ (Internal quotation marks omitted.) Meletrich v. Commis-
sioner of Correction, supra, 332 Conn. 637.
   10
      The petitioner also argues that the ‘‘two punch theory’’ was critical
because the state’s witnesses corroborated this theory. We do not find this
argument to be compelling. Although we recognize that there is a utility in
using the state’s witnesses to form a defense, it does not render the failure
to do so deficient performance. See Harrington v. Richter, 562 U.S. 86, 106,
131 S. Ct. 770, 178 L. Ed. 2d 624 (2011) (‘‘[r]are the situations in which the
‘wide latitude counsel must have in making tactical decisions’ will be limited
to any one technique or approach’’).
   11
      The petitioner argued that Meredith ‘‘had no idea’’ as to the amount of
time that elapsed between the infliction of a fatal neck compression injury
and death, that he ‘‘did not understand’’ whether a person could experience
a lucid moment following a neck compression, and that he had ‘‘no idea’’
whether he ever understood the difference between a period of survival
following a head trauma versus a neck compression. However, we emphasize
that Meredith testified that he could not recall if he had knowledge of such
information at the time of the criminal trial, nearly ten years prior. Carlow
acknowledged at the habeas trial that Meredith ‘‘did not testify that he did
not understand the medical testimony or issues in the petitioner’s criminal
case.’’ We iterate that the habeas court expressly credited Meredith’s testi-
mony.
   12
      Our conclusion is supported by the habeas court’s statement that Carlow
‘‘opined that trial counsel failed to explore the medical science in order to
utilize a stronger theory of defense in the petitioner’s case.’’ (Emphasis
added.) We emphasize that the standard for determining whether an attor-
ney’s strategy was constitutionally deficient is whether it was objectively
reasonable considering all of the circumstances. See, e.g., Meletrich v. Com-
missioner of Correction, supra, 178 Conn. App. 277–78.
   13
      The petitioner also argued that Meredith was deficient in failing to
object to the admission of spermatozoa evidence found on the victim. After
conducting a thorough review of the record, we conclude that this argument
lacks merit. At the habeas trial, Meredith testified that he viewed this evi-
dence as having beneficial value to his theory of defense because the pres-
ence of spermatozoa indicated that the petitioner and the victim had sexual
intercourse that evening, which supported the petitioner’s statement that
she was alive at that time and was consistent with the normal course of
their contentious relationship. Indulging in a strong presumption in favor
of the adequacy of trial counsel’s performance, as we are required to do,
we conclude that the petitioner has failed to show that this decision was
not sound trial strategy.